      Case: 4:20-cv-00794-JG Doc #: 83 Filed: 05/18/20 1 of 2. PageID #: 1119




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
               v.                                 )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



       Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

       Abbott Tests for May 15-17, 2020 are as follows:


                                DAILY                       TOTAL (since May 14, 2020)
 TESTS
 PERFORMED                            5                                   18
 POSITIVE                             1                                    3
 NEGATIVE                             4                                   15
     Case: 4:20-cv-00794-JG Doc #: 83 Filed: 05/18/20 2 of 2. PageID #: 1120



MASS TESTING – QUEST DIAGNOSTICS

      The following data is for May 15-17, 2020:

No swabs sent to Quest May 15-17, 2020.

                     RESULTS RECEIVED                   TOTAL (since May 11, 2020)
 TESTS
 PERFORMED                       -                                      382
 POSITIVE                       25                                       25
 NEGATIVE                       69                                       69


                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

                                          By: /s/ James R. Bennett II
                                              James R. Bennett II (OH #0071663)
                                              Sara E. DeCaro (OH #0072485)
                                              Assistant United States Attorneys
                                              United States Courthouse
                                              801 West Superior Ave., Suite 400
                                              Cleveland, Ohio 44113
                                              216-622-3988 - Bennett
                                              216-522-4982 - Fax
                                              James.Bennett4@usdoj.gov
                                              Sara.DeCaro@usdoj.gov

                                              Attorneys for Respondents




                                               2
